On Rehearing.
The land is described in the seizure and advertisement as lots 1—14 inclusive of sec. 28 of a designated township. On the first trial below the judge perpetuated the injunction in Peb. 1883 without reservation. The defendants prayed a new trial on the ground that the tax title does *845not include lot No. 1. and tliat “the same might be said of lots 2 and 3.” The new trial prayed was restricted by the defendants themselves to “the property described in their motion,” and was granted accordingly. It was had in Peb. 1884, and the judgment maintained that rendered in 1883 except as to lot No. 1, as to which the injunction was dissolved. That is the judgment we affirmed.
The defendants on rehearing urge upon us to except lots 2 and 3, which they falteringly suggested “might be” in the same condition as lot No. 1, and also lots 6 and 8. We cannot touch the judgment of 1883 as to these two last lots. It is true that both of them as well as Nos. 2 and 3 are not included in the tax sale. Therefore
It is ordered and adjudged that our decree and the judgment of the lower court be amended by dissolving the injunction as to lots Nos. 2 and 3 of the section designated, and as thus amended that it be the judgment of this Court, the plaintiffs paying the costs of this appeal.